Judgment, Supreme Court, New York County (Elliott Wilk, J.), entered January 15, 2002, which, after a nonjury trial, awarded plaintiff the principal sum of $57,408.25, unanimously affirmed, without costs.
This action by plaintiff insurance company as subrogee of its insured, Rico Perez Products, Inc., was brought to recover the value of Rico Perez Products’ 1995 Mercedes vehicle, which had been parked at and subsequently found to be missing, without explanation, from Quik Park Garage, a facility owned and operated by defendant Grenadier Parking Company.
Plaintiff met its burden of establishing negligence on the part of defendants from the trial evidence establishing that the Mercedes had been placed in their possession, that defendants *164thereafter released the vehicle into the possession of an unidentified individual, that the vehicle was never returned to the garage following such delivery, and that the whereabouts of the vehicle remained unknown (see Claflin v Meyer, 75 NY 260, 265). Plaintiffs case was properly made out through the testimony of the authorized driver of the vehicle, who delivered the vehicle to defendants and unsuccessfully demanded its return (see Martin v Briggs, 235 AD2d 192, 197). Concur— Rosenberger, J.P., Rubin, Friedman and Gonzalez, JJ.